McCulloch, C. J. (dissenting). The language of the release '¿Lause of the mortgage is, I think, plain and unambiguous. It provides that the mortgagor ‘ ‘ shall have the right to sell all or any part of said land upon the payment to the holder of said notes the sum of ten ($10) dollars per acre on the land so sold, and, upon the payment of said sum, said notes are to be credited with the amount paid thereon and a release made on the margin of the record of this instrument releasing the part of land sold by the grantor herein. ’ ’ It means that land sold by the mortgagor to' another person should be released from the lien of the mortgage. No intention is manifested to release anything except the lien. This is plain from the fact that there is no release-provided for except in case the mortgagor sells “all or any part” of said land, and this clause gives him the right to do so on payment of the stipulated sum per acre. Conceding that appellant was entitled to the release on the payment of the stipulated sum, without having sold a part of the land, such release was only from the lien- of the mortgage, and not from the debt itself in case appellees found an available remedy to enforce the debt in the hands of appellant. If appellant had sold the land thus released, the title passed to his grantee free from the lien. .If he had made it his homestead, it could not have been subjected to the .payment of appellee’s debt. But as long ag he owned the land, unless it is his homestead, it is subject to sale for any of his debts — to appellee or anyone else — and for this debt as well as for any other debt.